Exhibit 21.1 SUBSIDIARIES OF THE COMPANY Jurisdiction Subsidiary Name of Organization Subsidiaries of Republic First Bancorp, Inc. Republic First Bank Pennsylvania Republic Capital Trust II Delaware Republic Capital Trust III Delaware Republic Capital Trust IV Delaware Subsidiaries of Republic First Bank FRB Realty Corporation Pennsylvania RFB Property Holdings, LP Pennsylvania RFB Properties NJ-1, LLC Pennsylvania RFB Properties NJ-2, LLC Pennsylvania RFB Properties PA-1, LLC Pennsylvania RFB Philadelphia Properties, LLC Pennsylvania RFB Property Holdings, LLC Pennsylvania 1020 Old Valley Forge Road, LLC Pennsylvania Preserve Acquisition, LLC New Jersey Republic Services Corporation New Jersey Holiday Park Holdings, LLC Delaware
